Citation Nr: 1720259	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1992, including a period of service in Southwest Asia from September 1990 to April 1991.  He also subsequently served in the National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and issued by the RO in Montgomery, Alabama.

The Veteran testified before a Decision Review Officer in December 2006, and before the undersigned Acting Veterans Law Judge in November 2010.  Copies of both transcripts are of record.

The Board previously remanded the issues on appeal in March 2011, September 2014, and December 2015 for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability that began during active service; manifested to a compensable degree within a presumptive period; or is otherwise etiologically related to an in-service injury, event, or disease.  

2.  The Veteran does not have a current left shoulder disability that began during active service; manifested to a compensable degree within a presumptive period; or is otherwise etiologically related to an in-service injury, event, or disease.

3.  The Veteran does not have a current cervical spine disability that began during active service; manifested to a compensable degree within a presumptive period; or is otherwise etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred during active service, is not presumed to have been incurred in service, and is not related to an in-service injury, event, or disease.  38 U.S.C.A. §§ 1110, 1131, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2.  A left shoulder disability was not incurred during active service, is not presumed to have been incurred in service, and is not related to an in-service injury, event, or disease.  38 U.S.C.A. §§ 1110, 1131, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

3.  A cervical spine disability was not incurred during active service, is not presumed to have been incurred in service, and is not related to an in-service injury, event, or disease.  38 U.S.C.A. §§ 1110, 1131, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  Direct service connection requires three elements:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Where a veteran had ninety days or more of continuous active service, certain chronic diseases listed under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), such as arthritis, will be presumptively service connected if they manifested as chronic in service or manifested to a compensable degree within a presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  If a chronic disease manifested in service, but was not chronic, or its chronicity may be legitimately questioned, presumptive service connection may still be granted based on continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish continuity of symptomatology, the evidence must show:  (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

Where a veteran served in Southwest Asia during the Persian Gulf War, presumptive service connection may be granted for a chronic disability that is the result of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The chronic disability cannot have been attributed to any known clinical diagnosis, and must have resulted from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii) (except as to delimiting date); Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  

A.  Left Knee

The Veteran contends that he has a current left knee disability that is the result of injuries from jumping off the top of tanks at Fort Benning and again in Southwest Asia in 1991.  See November 2010 Transcript at 10-11; December 2006 Transcript at 3-6.

The Veteran has current diagnoses of mild degenerative changes with mild proximal patellar spurring, patellofemoral syndrome with minimal anterior-superior patellar spur, and left knee strain.  See July 2011 VA Joints Examination; June 2005 VA X-Ray; June 2005 VA General Examination.

He is competent to report injuring his left knee in service, and his reports are credible and entitled to probative weight, as they are largely internally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The record, however, lacks competent, credible, and probative evidence that a nexus exists between his current left knee diagnoses and his in-service injuries.  The March 2016 VA examiner reviewed the claims file, including the prior VA examinations and the Veteran's hearing testimony, and opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Instead, his current chronic left knee issues were at least as likely as not caused by the left knee trauma he experienced in a significant motor vehicle accident in 2003.  The rationale was essentially that, while the Veteran feels that his left knee issues started with his in-service injuries, his two reported in-service left knee injuries were isolated short-term events without sequelae or chronicity.  To the extent the Veteran injured his left knee at the same time that he injured his right knee in 1987, he subsequently denied any chronic left knee pain or left knee issues in his contemporaneous medical histories, and his contemporaneous medical examinations found no evidence of left knee issues.  Further, after the 1991 injury, he again denied any chronic left knee pain or left knee issues in his contemporaneous medical histories, and contemporaneous medical examinations found no evidence of left knee issues.  

The March 2016 VA examiner is competent to provide a medical nexus opinion in this case, and the Board finds it credible and entitled to probative weight.  Service treatment records confirm that in his March 1988, June 1991, and April 1992 medical histories, the Veteran denied having any swollen or painful joints; arthritis or bursitis; bone, joint, or other deformity; or "trick" or locked knee.  The Veteran's March 1988 medical examination found no evidence of any left knee issue, the physician's note on his June 1991 medical history indicated that no changes occurred in the Veteran's health, and the Veteran's March 1992 medical examination at the expiration of his term of service found no evidence of any left knee issue.  

The Veteran is competent to report having experienced left knee pain since service, and his reports are largely credible and entitled to probative weight.  See Jandreau, 492 F.3d at 1377 n.4.  His reports regarding having experienced chronic or consistent left knee pain in service and since service are, however, largely not credible due to internal inconsistency.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  The Board reiterates that, as described above, in contemporaneous service treatment records, the Veteran himself denied having experienced any left knee pain or symptoms following his two reported in-service injuries.  Of note, in his June 1991 Southwest Asia Demobilization Medical Evaluation, he specifically denied having had any medical problems while deployed in Southwest Asia, aside from a left wrist ganglion cyst, and in his April 1992 medical history for his expiration of term of service, he denied any left knee musculoskeletal issues.  Further, despite the Veteran reporting a post-service work history as a truck driver, doing a lot of manual labor and lifting, VA treatment records from 1995 to 1999 contain no evidence of consistent or chronic complaints of left knee symptoms or problems, and on several occasions, the Veteran reported that his current left knee problems began following a July 2003 motor vehicle accident involving a semi-truck and following subsequent treatment therefore.  See July 2011 VA Joints Examination (reporting worsening following physical therapy); November 2010 Transcript at 24; June 2005 VA General Examination; December 2003 VA Treatment Records (complaining of persistent pain on left side of body since motor vehicle accident last July).

While the Veteran believes that his current left knee disabilities began during his active service or are etiologically related to an in-service injury, event, or disease, he is not competent to provide a medical nexus opinion in this case.  The issue is medically complex and requires specialized knowledge and experience, including knowledge of the interplay between numerous parts of the musculoskeletal system, and the impact of various injuries from a motor vehicle accident.  Jandreau, 492 F.3d at 1377 n.4.  

Consequently, the Board gives more probative weight to the VA examiner's opinion, contemporaneous medical evidence, and the Veteran's reports in contemporaneous medical records, which demonstrate that the preponderance of the competent, credible, and probative evidence weighs against finding that a nexus exists between the Veteran's current left knee diagnoses and his active service.

The Board notes that in June 2005 VA treatment records, the Veteran's current left knee mild degenerative changes with mild proximal patellar spurring were described as possibly indicative of early osteoarthritis.  While arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the preponderance of the competent, credible, and probative evidence of record also weighs against finding that service connection is warranted on a presumptive basis.  The record lacks competent, credible, and probative evidence that any degenerative changes or spurring were diagnosed in service or manifested to a compensable degree within one year following the Veteran's May 1992 separation from service.  Further, as noted above, the Veteran's reports of having experienced left knee pain and symptoms of a chronic nature in service and since service have been found to be less probative than contemporaneous medical evidence and the Veteran's reports in contemporaneous medical records, which show that the Veteran consistently denied experiencing any left knee symptoms or problems during active service, did not report any left knee symptoms or problems during the period from 1995 to 1999, and primarily attributed his current worsened left knee problems to the July 2003 motor vehicle accident.  Moreover, as noted above, the March 2016 VA examiner reviewed the entire claims file, including several prior physical examinations, and opined that the Veteran's current left knee diagnoses and symptoms were caused by his significant July 2003 motor vehicle accident.

Finally, while the Veteran has qualifying service in Southwest Asia, he is also not entitled to presumptive service connection on that basis, as he does not have a medically unexplained chronic multi-symptom illness, and all of his symptoms have been attributed to known diagnoses.

B.  Left Shoulder

The Veteran contends that he has a current left shoulder disability that is the result of an injury from slipping and falling on snow or ice in Korea approximately 1988 or 1989, from hitting his shoulder on the roof of a tank while standing up to look through a periscope, or from an anthrax vaccination in service.  See July 2011 VA Joints Examination; November 2010 Transcript at 14-18; December 2006 Transcript at 9.

The Veteran has a current diagnosis of mild left shoulder degenerative joint disease.  See July 2011 VA Joints Examination.

He is competent to report injuring his left shoulder in service, and his reports are credible and entitled to probative weight, as they are largely internally consistent.  See Jandreau, 492 F.3d at 1377 n.4.  

The record, however, lacks competent, credible, and probative evidence that a nexus exists between his current left shoulder diagnosis and his in-service injuries.  The March 2016 VA examiner reviewed the claims file, including the prior VA examinations and the Veteran's hearing testimony, and opined that the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was essentially that, while the Veteran feels that his left shoulder condition started with an in-service injury, any in-service injury was an isolated short-term event without sequelae or chronicity.  His March 1992 medical examination at the expiration of his term of service found no evidence of any left shoulder issue, and in his April 1992 medical history, the Veteran denied any left shoulder issues.  

The March 2016 VA examiner is competent to provide a medical nexus opinion in this case, and the Board finds it credible and entitled to probative weight.  Service treatment records confirm that in his March 1988, June 1991, and April 1992 medical histories, the Veteran denied having any swollen or painful joints; arthritis or bursitis; bone, joint, or other deformity; or painful or "trick" shoulder.  The Veteran's March 1988 medical examination found no evidence of any left shoulder issue, the physician's note on his June 1991 medical history indicated that no changes occurred in the Veteran's health, and the Veteran's March 1992 medical examination at the expiration of his term of service found no evidence of any left shoulder issue.  

The Veteran is competent to report having experienced left shoulder pain since service, and his reports are largely credible and entitled to probative weight.  See Jandreau, 492 F.3d at 1377 n.4.  His reports regarding having experienced chronic or consistent left shoulder pain in service and since service are, however, largely not credible due to internal inconsistency.  See Caluza, 7 Vet. App. at 510-511.  The Board reiterates that, as described above, in contemporaneous service treatment records, the Veteran himself denied having experienced any left shoulder pain or symptoms.  Of note, in his June 1991 Southwest Asia Demobilization Medical Evaluation, he specifically denied having had any medical problems while deployed in Southwest Asia, aside from a left wrist ganglion cyst, and in his April 1992 medical history for his expiration of term of service, he denied any left shoulder musculoskeletal issues.  Further, despite the Veteran reporting a post-service work history as a truck driver, doing a lot of manual labor and lifting, VA treatment records from 1995 to 1999 do not contain complaints of consistent or chronic left shoulder symptoms or problems until approximately October 1999, when the Veteran reported continued pain in his left shoulder, but in the area that had been used as a vaccination site in service.  See November 2010 Transcript at 24.  Further, on several occasions, the Veteran reported that his current left shoulder problems began following a July 2003 motor vehicle accident involving a semi-truck.  See July 2011 VA Joints Examination (reporting worsening following seatbelt injury during motor vehicle accident); June 2005 VA General Examination (reporting history of left shoulder problems since motor vehicle accident); December 2003 VA Treatment Records (complaining of persistent pain on left side of body since motor vehicle accident last July).

While the Veteran believes that his current left shoulder disability began during his active service or is etiologically related to an in-service injury, event, or disease, he is not competent to provide a medical nexus opinion in this case.  The issue is medically complex and requires specialized knowledge and experience, including knowledge of the interplay between numerous parts of the musculoskeletal system, and the impact of various injuries from a motor vehicle accident.  Jandreau, 492 F.3d at 1377 n.4.  

Consequently, the Board gives more probative weight to the VA examiner's opinion, contemporaneous medical evidence, and the Veteran's reports in contemporaneous medical records, which demonstrate that the preponderance of the competent, credible, and probative evidence weighs against finding that a nexus exists between the Veteran's current left should diagnosis and his active service.

While mild degenerative joint disease qualifies as arthritis, which is a chronic disease under 38 C.F.R. § 3.309(a), the preponderance of the competent, credible, and probative evidence of record also weighs against finding that service connection is warranted on a presumptive basis.  The record lacks competent, credible, and probative evidence that any degenerative joint disease was diagnosed in service or manifested to a compensable degree within one year following the Veteran's May 1992 separation from service.  Further, as noted above, the Veteran's reports of having experienced chronic left shoulder pain in service and since service have been found to be less probative than contemporaneous medical evidence and the Veteran's reports in contemporaneous medical records, which show that he consistently denied experiencing any left shoulder symptoms or problems during active service, and did not report any left shoulder symptoms or problems until October 1999, at which point he reported left shoulder pain, but only in the area that served as an air gun vaccination site.  Moreover, an October 1999 VA X-ray of the left shoulder was normal, with no evidence of degenerative joint disease, and in VA treatment records the Veteran has attributed the severity of his current left shoulder problems to the July 2003 motor vehicle accident.  

Finally, while the Veteran has qualifying service in Southwest Asia, he is also not entitled to presumptive service connection on that basis, as he does not have a medically unexplained chronic multi-symptom illness, and all of his symptoms have been attributed to known diagnoses.

C.  Cervical Spine

The Veteran contends that he has a current cervical spine disability that is the result of an injury from slipping and falling on ice in Korea in approximately 1988 or 1989, or from riding in tanks while wearing a heavy helmet.  See November 2010 Transcript at 22-24; December 2006 Transcript at 12-13.

The Veteran has current diagnoses of cervical spine degenerative disc disease and osteoarthritis.  See July 2011 VA Joints Examination; June 2005 VA X-Ray; June 2005 VA General Examination; December 2003 VA X-Ray.

He is competent to report injuring his neck in service, and his reports are credible and entitled to probative weight, as they are largely internally consistent.  See Jandreau, 492 F.3d at 1377 n.4.  

The record, however, lacks competent, credible, and probative evidence that a nexus exists between his current cervical spine diagnoses and his in-service injuries.  The March 2016 VA examiner reviewed the claims file, including the prior VA examinations and the Veteran's hearing testimony, and opined that the Veteran's neck conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was essentially that, while the Veteran feels that his neck issues started with his reported injuries, his injuries were isolated short-term events without sequelae or chronicity.  Service treatment records were silent for any chronic limiting neck pain or any restrictions due to neck pain during service, and the Veteran did not report any neck pain or issues in his in-service medical histories.  At the expiration of his term of service, his only complaints were of pain due to leg cramps and recurrent lower back pain.  In-service medical examinations, including the examination completed at the expiration of his term of service, found no evidence of neck or cervical spine issues.  Further, while a December 2003 VA X-ray showed evidence of an old neck injury, this finding could not be linked to a reported in-service injury, as contemporaneous records show the Veteran denied having experienced chronic neck pain during service.

The March 2016 VA examiner is competent to provide a medical nexus opinion in this case, and the Board finds it credible and entitled to probative weight.  Service treatment records confirm that in his March 1988, June 1991, and April 1992 medical histories, the Veteran denied having any swollen or painful joints; arthritis or bursitis; or any bone, joint, or other deformity.  The Veteran's March 1988 medical examination found no evidence of any neck or cervical spine issue, the physician's note on his June 1991 medical history indicated that no changes occurred in the Veteran's health, and the Veteran's March 1992 medical examination at the expiration of his term of service found no evidence of a neck or cervical spine issue.  

The Veteran is competent to report having experienced neck pain since service, and his reports are largely credible and entitled to probative weight.  See Jandreau, 492 F.3d at 1377 n.4.  His reports regarding having experienced chronic or consistent neck pain in service and since service are, however, largely not credible due to internal inconsistency.  See Caluza, 7 Vet. App. at 510-511.  The Board reiterates that, as described above, in contemporaneous service treatment records, the Veteran himself denied having experienced any bone or joint pain or symptoms in service.  Of note, in his June 1991 Southwest Asia Demobilization Medical Evaluation, he specifically denied having had any medical problems while deployed in Southwest Asia, aside from a left wrist ganglion cyst, and in his April 1992 medical history for his expiration of term of service, he denied any joint or bone issues.  Further, despite the Veteran reporting a post-service work history as a truck driver, doing a lot of manual labor and lifting, VA treatment records from 1995 to 1999 contain no evidence of consistent or chronic complaints of neck or cervical spine symptoms or problems.  Moreover, on several occasions, the Veteran reported that his current neck problems began following a July 2003 motor vehicle accident involving a semi-truck.  See July 2011 VA Joints Examination; June 2005 VA General Examination (reporting history of neck pain since the motor vehicle accident); December 2003 VA Treatment Records (complaining of persistent neck pain since motor vehicle accident last July).

While the Veteran believes that his current cervical spine disabilities began during his active service or are etiologically related to an in-service injury, event, or disease, he is not competent to provide a medical nexus opinion in this case.  The issue is medically complex and requires specialized knowledge and experience, including knowledge of the interplay between numerous parts of the musculoskeletal system, and the impact of various injuries from a motor vehicle accident.  Jandreau, 492 F.3d at 1377 n.4.  

Consequently, the Board gives more probative weight to the VA examiner's opinion, contemporaneous medical evidence, and the Veteran's reports in contemporaneous medical records, which demonstrate that the preponderance of the competent, credible, and probative evidence weighs against finding that a nexus exists between the Veteran's current cervical spine diagnoses and his active service.

While arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the preponderance of the competent, credible, and probative evidence of record also weighs against finding that service connection is warranted on a presumptive basis.  The record lacks competent, credible, and probative evidence that any degenerative changes, spurring, or wedging deformities, were diagnosed in service or manifested to a compensable degree within one year following the Veteran's May 1992 separation from service.  Further, while the record contains December 2003 X-ray evidence of some neck arthritis, which VA clinicians determined was probable evidence of an old injury associated with degenerative spondylosis, which was possibly worsened by the July 2003 motor vehicle accident, the records do not contain competent, credible, and probative evidence that relates any arthritis to the Veteran's in-service injuries.  Moreover, as noted above, the Veteran's reports of having experienced chronic neck pain and symptoms in service and since service have been found to be less probative than contemporaneous medical evidence and the Veteran's reports in contemporaneous medical records, which show that the Veteran consistently denied experiencing any neck-related or bone or joint symptoms or problems during active service, did not report any neck symptoms or problems during the period from 1995 to 1999, and primarily attributed his current neck problems initially to the July 2003 motor vehicle accident.  

Finally, while the Veteran has qualifying service in Southwest Asia, he is also not entitled to presumptive service connection on that basis, as he does not have a medically unexplained chronic multi-symptom illness, and all of his symptoms have been attributed to known diagnoses.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


